DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/145591 filed on 5/17/2021. Claims 1-18 are pending and have been examined in this office action, claims 1, 9, and 18 have been amended, while claims 5-8 and 17 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7, filed 5/17/2021, with respect to the rejection(s) of claims 1, 9, and 18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maier et al. U.S. Patent No. 8,494,737 (“Maier”).
To enable coasting operation, the calculated speed profile for the case of immediate opening of the drive-train is determined continually at equidistant successive travel points along the driving stretch and is, in each case, evaluated in relation to lower and upper speed limits. Coasting is only enabled if, for a specified minimum number of successive travel points, the evaluation result is in each case positive.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11-12, 15, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent No. 9,540,004 (“Kim”) in view of Maruyama et al. U.S. Patent No. 8,712,674 (“Maruyama”), Kurz et al. U.S. Patent No. 6,626,257 (“Kurz”), and Maier et al. U.S. Patent No. 8,494,737 (“Maier”).
Regarding claim 1 as best understood, Kim discloses a method of assisting in the control of a prime mover of a first vehicle following a first path, comprising:
estimating at least one coasting profile for the first vehicle over at least part of the first path and/or the predicted path, (see at least [claim 1] execute a coasting control when an operating amount of the accelerator is reduced to be smaller than a predetermined value during running, by bringing the clutch device into disengagement to disconnect the power transmission route so as to allow the vehicle to coast;) 
outputting a coasting signal for either: controlling the prime mover to place the first vehicle into a coasting mode based on the determined at least one coasting profile; or providing feedback to a vehicle user to place the first vehicle into a coasting mode, such that the first vehicle if placed in the coasting mode by the user will coast in accordance with the determined at least one coasting profile (see at least [column 8, line 36-41] In order to control an operating condition of the engine 1 and engagement state of the clutch device 7, the vehicle Ve is provided with an electronic control unit (ECU) 8 as a controller that is configured to carry out a calculation based on input data and preinstalled data, and to output a calculation result in the form of a command signal. AND [claim 1] execute a coasting control when an operating amount of the accelerator is reduced to be smaller than a predetermined value during running, by bringing the clutch device into disengagement to disconnect the power transmission route so as to allow the vehicle to coast…) 

However, Maruyama teaches a method further comprising estimating a likely speed behaviour of a second vehicle ahead of the first vehicle based on a predicted path of the second vehicle; (see at least [column 2, line 66 – column 3, line 9] right/left turn judging means for judging a right or left turn of the preceding vehicle on the basis of information about the preceding vehicle recognized by the front-environment recognition means; and target inter-vehicle distance setting means for setting a target inter-vehicle distance between the subject vehicle and the preceding vehicle on the basis of one of a vehicle speed of the preceding vehicle calculated from the information about the preceding vehicle recognized by the front-environment recognition means and a speed of the subject vehicle.)
Thus, Kim discloses a method for controlling a first vehicle based on estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Maruyama teaches a method to estimate the speed of a second car ahead based on a predicted path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim to incorporate the teachings of Maruyama to estimate the speed of a second vehicle ahead based on a predicted path of the second vehicle. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.
Furthermore, Kim in view of Maruyama fails to explicitly disclose a method for maintaining a coasting speed.
 a method further comprising determining at least one coasting profile from the estimated at least one coasting profile that meets at least one predetermined coasting requirement that comprises at least one of 
a minimum coasting mode duration, a minimum coasting mode distance, a minimum coasting mode speed, (see at least [column 5, line 17-20] In addition, in method step V3 the current speed VH of the vehicle is Set to a minimum of a pair of values which is formed by the Speed VKr of the obstacle and a crawling Speed VKr.)
a maximum coasting mode speed, or (see at least [column 1, line 61-64] According to the method in accordance with the invention, a maximum permissible limiting Speed is first either predefined or determined from current measurement variables and status variables of the vehicle.)
maintain the speed of the first vehicle within a predetermined tolerance of one or more desired speeds; and (see at least [claim 1] setting the vehicle setpoint speed to a speed of the obstacle but limited to a maximum value of said predetermined maximum limiting speed whenever said obstacle is moving away from said vehicle.)
Thus, Kim in view of Maruyama disclose a method for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Kurz teaches a method for maintaining a coasting speed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama to incorporate the teachings of Kurz to maintain a vehicle coasting speed. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.
To enable coasting operation, the calculated speed profile for the case of immediate opening of the drive-train is determined continually at equidistant successive travel points along the driving stretch and is, in each case, evaluated in relation to lower and upper speed limits. Coasting is only enabled if, for a specified minimum number of successive travel points, the evaluation result is in each case positive.)
Thus, Kim in view of Maruyama and Kruz disclose a method for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Maier teaches the coasting profile to present a predicted speed profile for vehicle coasting.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama and Kruz to incorporate the teachings of Maier wherein the coasting profile to present a predicted speed profile for vehicle coasting. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.

Regarding claim 3
placing a transmission associated with the prime mover into neutral; (see at least [column 7, line 38-40] Accordingly, the automatic transmission 3 is brought info a neutral stage by disengaging both of the forward clutch 7a and the reverse brake 7b.)
disengaging a clutch associated with the prime mover; turning off the prime mover; and modulating one or more engine air system actuators so as to reduce or minimise pumping losses, wherein the one or more engine air system actuators comprise one or more of an exhaust gas recirculation valve, variable geometry turbocharger, intake throttle, and continuous variable valve timing (see at least [column 7, line 38-40] Accordingly, the automatic transmission 3 is brought info a neutral stage by disengaging both of the forward clutch 7a and the reverse brake 7b.)

Regarding claim 9 as best understood, Kim discloses a vehicle coasting system for assisting in the control of a prime mover of a first vehicle following a first path, the vehicle coasting system comprising:
means for estimating a likely speed behaviour of a second vehicle ahead of the first vehicle based on a predicted path of the second vehicle; (see at least [column 2, line 66 – column 3, line 9] right/left turn judging means for judging a right or left turn of the preceding vehicle on the basis of information about the preceding vehicle recognized by the front-environment recognition means; and target inter-vehicle distance setting means for setting a target inter-vehicle distance between the subject vehicle and the preceding vehicle on the basis of one of a vehicle speed of the preceding vehicle calculated from the information about the preceding vehicle recognized by the front-environment recognition means and a speed of the subject vehicle.)
maintain the speed of the first vehicle within a predetermined tolerance of one or more desired speeds; and (see at least [claim 1] determine whether or not a deceleration demand of the driver is larger than a predetermined value during execution of the coasting control based on the vehicle speed and the braking operation;)
means for outputting a coasting signal for either: controlling the prime mover to place the first vehicle into a coasting mode based on the determined at least one coasting profile; or provide feedback to a vehicle user to place the first vehicle into a coasting mode, such that the first vehicle if placed in the coasting mode by the user will coast in accordance with the determined at least one coasting profile (see at least [column 8, line 36-41] In order to control an operating condition of the engine 1 and engagement state of the clutch device 7, the vehicle Ve is provided with an electronic control unit (ECU) 8 as a controller that is configured to carry out a calculation based on input data and preinstalled data, and to output a calculation result in the form of a command signal. AND [claim 1] execute a coasting control when an operating amount of the accelerator is reduced to be smaller than a predetermined value during running, by bringing the clutch device into disengagement to disconnect the power transmission route so as to allow the vehicle to coast…)
Kim fails to explicitly disclose a system for estimating the speed of a second vehicle ahead of the subject vehicle based on a predicted path of the second vehicle.
right/left turn judging means for judging a right or left turn of the preceding vehicle on the basis of information about the preceding vehicle recognized by the front-environment recognition means; and target inter-vehicle distance setting means for setting a target inter-vehicle distance between the subject vehicle and the preceding vehicle on the basis of one of a vehicle speed of the preceding vehicle calculated from the information about the preceding vehicle recognized by the front-environment recognition means and a speed of the subject vehicle.)
Thus, Kim discloses a system for controlling a first vehicle based on estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Maruyama teaches a system to estimate the speed of a second car ahead based on a predicted path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim to incorporate the teachings of Maruyama to estimate the speed of a second vehicle ahead based on a predicted path of the second vehicle. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.
Furthermore, Kim in view of Maruyama fails to explicitly disclose a method for maintaining a coasting speed.
However, Kurz teaches the system to further include a means for determining at least one coasting profile from the estimated at least one coasting profile that meets at least one predetermined coasting requirement that comprises at least one of:
a minimum coasting mode duration, a minimum coasting mode distance, a minimum coasting mode speed, (see at least [column 5, line 17-20] In addition, in method step V3 the current speed VH of the vehicle is Set to a minimum of a pair of values which is formed by the Speed VKr of the obstacle and a crawling Speed VKr.)
a maximum coasting mode speed, or (see at least [column 1, line 61-64] According to the method in accordance with the invention, a maximum permissible limiting Speed is first either predefined or determined from current measurement variables and status variables of the vehicle.)
Thus, Kim in view of Maruyama disclose a system for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Kurz teaches a system for maintaining a coasting speed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama to incorporate the teachings of Kurz to maintain a vehicle coasting speed. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.
Finally, Kim fails to explicitly disclose the coasting profile to present a predicted speed profile for vehicle coasting. However, Maier teaches the at least one coasting profile representing a predicted speed profile of the first vehicle while the first vehicle is coasting, the predicted speed profile of the first vehicle being over a time and/or distance from a starting point of the at least one coasting profile; (see at least [Abstract] To enable coasting operation, the calculated speed profile for the case of immediate opening of the drive-train is determined continually at equidistant successive travel points along the driving stretch and is, in each case, evaluated in relation to lower and upper speed limits. Coasting is only enabled if, for a specified minimum number of successive travel points, the evaluation result is in each case positive.)
Thus, Kim in view of Maruyama and Kruz disclose a method for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Maier teaches the coasting profile to present a predicted speed profile for vehicle coasting.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama and Kruz to incorporate the teachings of Maier wherein the coasting profile to present a predicted speed profile for vehicle coasting. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.

Regarding claim 11 as best understood, Kim discloses the vehicle coasting system of claim 9, wherein the means for determining at least one coasting profile and the means for outputting a coasting signal comprise the electronic processor and generating said coasting signal. Kim fails to explicitly disclose a system for estimating the speed behaviour of the second vehicle based on a predicted path of the second vehicle.
However, Maruyama teaches the vehicle coasting system of claim 9, wherein the means for determining at least one coasting profile and the means for outputting a coasting signal comprise the electronic processor identifying one of said estimate of a likely speed behaviour of the second vehicle based on a predicted path of the second vehicle and generating said coasting signal in response thereto (see at least [column 2, line 66 – column 3, line 9] right/left turn judging means for judging a right or left turn of the preceding vehicle on the basis of information about the preceding vehicle recognized by the front-environment recognition means; and target inter-vehicle distance setting means for setting a target inter-vehicle distance between the subject vehicle and the preceding vehicle on the basis of one of a vehicle speed of the preceding vehicle calculated from the information about the preceding vehicle recognized by the front-environment recognition means and a speed of the subject vehicle.)
Thus, Kim discloses a vehicle coasting system for controlling a first vehicle based on estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Maruyama teaches a system to estimate the speed of a second car ahead based on a predicted path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim to incorporate the teachings of Maruyama to estimate the speed of a second vehicle ahead based on a predicted path of the second vehicle. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.

Regarding claim 12 as best understood, Kim teaches the vehicle coasting system of claim 9, including means, responsive to the coasting signal, for controlling the prime mover to place the first vehicle into the coasting mode based on the determined at least one coasting profile (see at least [column 8, line 36-41] In order to control an operating condition of the engine 1 and engagement state of the clutch device 7, the vehicle Ve is provided with an electronic control unit (ECU) 8 as a controller that is configured to carry out a calculation based on input data and preinstalled data, and to output a calculation result in the form of a command signal. AND [claim 1] execute a coasting control when an operating amount of the accelerator is reduced to be smaller than a predetermined value during running, by bringing the clutch device into disengagement to disconnect the power transmission route so as to allow the vehicle to coast…)

Regarding claim 15 as best understood, Kim discloses the vehicle coasting system of claim 9, wherein controlling the prime mover comprises one or more of:
placing a transmission associated with the prime mover into neutral; (see at least [column 7, line 38-40] Accordingly, the automatic transmission 3 is brought info a neutral stage by disengaging both of the forward clutch 7a and the reverse brake 7b.)
disengaging a clutch associated with the prime mover; turning off the prime mover; and modulating one or more engine system actuators so as to reduce or minimise pumping losses, wherein the one or more engine system activators comprise one or more of an exhaust gas recirculation valve, variable geometry turbocharger, intake throttle, and continuous variable valve timing (see at least [column 7, line 38-40] Accordingly, the automatic transmission 3 is brought info a neutral stage by disengaging both of the forward clutch 7a and the reverse brake 7b.)

Regarding claim 18 as best understood, Kim discloses a non-transitory storage medium comprising a plurality of processor-executable instructions to:
estimate at least one coasting profile for the first vehicle over at least part of the first path and/or the predicted path; (see at least [claim 1] execute a coasting control when an operating amount of the accelerator is reduced to be smaller than a predetermined value during running, by bringing the clutch device into disengagement to disconnect the power transmission route so as to allow the vehicle to coast;)
output a coasting signal for either: 767582-180 PUS 1; JLRP00942US controlling the prime mover to place the first vehicle into a coasting mode based on the determined at least one coasting profile; or providing feedback to a vehicle user to place the first vehicle into a coasting mode, such that the first vehicle if placed in the coasting mode by the user will coast in accordance with the determined at least one coasting profile (see at least [column 8, line 36-41] In order to control an operating condition of the engine 1 and engagement state of the clutch device 7, the vehicle Ve is provided with an electronic control unit (ECU) 8 as a controller that is configured to carry out a calculation based on input data and preinstalled data, and to output a calculation result in the form of a command signal. AND [claim 1] execute a coasting control when an operating amount of the accelerator is reduced to be smaller than a predetermined value during running, by bringing the clutch device into disengagement to disconnect the power transmission route so as to allow the vehicle to coast…)
Kim fails to explicitly disclose a non-transitory storage medium for estimating the speed of a second vehicle ahead of the subject vehicle based on a predicted path of the second vehicle.
However, Maruyama teaches the non-transitory storage medium to further include estimate a likely speed behavior of a second vehicle ahead of the first vehicle based on a predicted path of the second vehicle; (see at least [column 2, line 66 – column 3, line 9] right/left turn judging means for judging a right or left turn of the preceding vehicle on the basis of information about the preceding vehicle recognized by the front-environment recognition means; and target inter-vehicle distance setting means for setting a target inter-vehicle distance between the subject vehicle and the preceding vehicle on the basis of one of a vehicle speed of the preceding vehicle calculated from the information about the preceding vehicle recognized by the front-environment recognition means and a speed of the subject vehicle.)
Thus, Kim discloses a non-transitory storage medium for controlling a first vehicle based on estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Maruyama teaches a non-transitory storage medium to estimate the speed of a second car ahead based on a predicted path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim to incorporate the teachings of Maruyama to estimate the speed of a second vehicle ahead based on a predicted path of the second vehicle. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.
Furthermore, Kim in view of Maruyama fails to explicitly disclose a non-transitory storage medium for maintaining a coasting speed.
However, Kurz teaches the non-transitory storage medium to determine at least one coasting profile from the estimated at least one coasting profile that meets at least one predetermined coasting requirement that comprises at least one of
a minimum coasting mode duration, a minimum coasting mode distance, a minimum coasting mode speed, (see at least [column 5, line 17-20] In addition, in method step V3 the current speed VH of the vehicle is Set to a minimum of a pair of values which is formed by the Speed VKr of the obstacle and a crawling Speed VKr.)
a maximum coasting mode speed, or (see at least [column 1, line 61-64] According to the method in accordance with the invention, a maximum permissible limiting Speed is first either predefined or determined from current measurement variables and status variables of the vehicle.)
maintaining the speed of the first vehicle within a predetermined tolerance of one or more desired speeds; and (see at least [claim 1] setting the vehicle setpoint speed to a speed of the obstacle but limited to a maximum value of said predetermined maximum limiting speed whenever said obstacle is moving away from said vehicle.)
Thus, Kim in view of Maruyama disclose a non-transitory storage medium for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Kurz teaches a non-transitory storage medium for maintaining a coasting speed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama to incorporate the teachings of Kurz to maintain a vehicle coasting speed. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.
Finally, Kim fails to explicitly disclose the coasting profile to present a predicted speed profile for vehicle coasting. However, Maier teaches the at least one coasting profile representing a predicted speed profile of the first vehicle while the first vehicle is coasting, the predicted speed profile of the first vehicle being over a time and/or distance from a starting point of the at least one coasting profile; (see at least [Abstract] To enable coasting operation, the calculated speed profile for the case of immediate opening of the drive-train is determined continually at equidistant successive travel points along the driving stretch and is, in each case, evaluated in relation to lower and upper speed limits. Coasting is only enabled if, for a specified minimum number of successive travel points, the evaluation result is in each case positive.)
Thus, Kim in view of Maruyama and Kruz disclose a method for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Maier teaches the coasting profile to present a predicted speed profile for vehicle coasting.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama and Kruz to incorporate the teachings of Maier wherein the coasting profile to present a predicted speed profile for vehicle coasting. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.

Claims 2, 10, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Maruyama, Kurz, and Maier as applied to claims 1 and 9 above, and further in view of Takeda et al. U.S. 2017/0259819 (“Takeda”).
Regarding claim 2 as best understood, Kim in view of Maruyama and Kurz disclose the invention as stated above with respect to claim 1, a method for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Kim in view of Maruyama and Kurz fails to explicitly disclose a method for maintaining an inter-vehicle distance and speed of the first and second vehicles.

maintaining a minimum distance between the first and second vehicles; (see at least [¶ 0086] FIG. 7 is a diagram illustrating another example of a situation in which a virtual vehicle is set. In the example of FIG. 7, the distance dA is shorter than the distance dB, and so the vehicle in front mA is selected as the benchmark vehicle.)
a speed of the first vehicle being within a predetermined tolerance of a speed of the second vehicle; (see at least [¶ 0008] a speed generation section that generates a target speed of the vehicle based on a state of a benchmark vehicle from out of the nearby vehicles whose presence and state have been detected by the detection section, the benchmark vehicle being closest to the vehicle in a direction of progress from out of a first vehicle traveling ahead of the vehicle in a current lane in which the vehicle is traveling or a second vehicle traveling ahead of the vehicle in an adjacent lane adjacent to the current lane; and a travel control section that automatically controls at least acceleration and deceleration of the vehicle based on the target speed generated by the speed generation section.)
the speed of the first vehicle being within a predetermined tolerance of the speed of the second vehicle while maintaining a minimum and/or maximum distance between the first and second vehicles; (see at least [¶ 0008] a speed generation section that generates a target speed of the vehicle based on a state of a benchmark vehicle from out of the nearby vehicles whose presence and state have been detected by the detection section, the benchmark vehicle being closest to the vehicle in a direction of progress from out of a first vehicle traveling ahead of the vehicle in a current lane in which the vehicle is traveling or a second vehicle traveling ahead of the vehicle in an adjacent lane adjacent to the current lane; and a travel control section that automatically controls at least acceleration and deceleration of the vehicle based on the target speed generated by the speed generation section. AND [¶ 0086] FIG. 7 is a diagram illustrating another example of a situation in which a virtual vehicle is set. In the example of FIG. 7, the distance dA is shorter than the distance dB, and so the vehicle in front mA is selected as the benchmark vehicle.)
Thus, Kim in view of Maruyama and Kurz disclose a method for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Takeda teaches a method for maintaining an inter-vehicle distance and speed of the first and second vehicles.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama and Kurz to incorporate the teachings of Takeda to maintain an inter-vehicle distance between the first and second vehicle ahead, as well as speed of the first and second vehicles. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.

Regarding claim 10 as best understood, Kim in view of Maruyama and Kurz disclose the invention as stated above with respect to claim 9.
Kim fails to explicitly teach an electronic processor receiving information corresponding to the second vehicle ahead of the first vehicle.

an electronic processor having an electrical input for receiving signals indicative of a value of vehicle speed, distance to the second vehicle ahead of the first vehicle, (see at least [column 3, line 52-59] The ROM stores various control programs and fixed data such as a target inter-vehicle table that will be described below. The CPU processes detection signals from sensors and switches according to the control programs stored in the ROM, and performs vehicle running control, such as engine control and brake control, on the basis of the above-described target inter-vehicle table, various data stored in the RAM, and various learning data stored in the nonvolatile memory. AND [column 1, line 26-33] In these running control systems, when a preceding vehicle, which is traveling ahead of the subject vehicle, is recognized as being in front of the vehicle by the front-environment recognition device, a target inter-vehicle distance is set on the basis of the speed of the subject vehicle or the preceding vehicle, and follow-up running control is performed while maintaining the target inter-vehicle distance.)
an electronic memory device electrically coupled to the electronic processor and having instructions stored therein, wherein the electronic processor is configured to access the electronic memory device and execute the instructions stored therein such that the electronic processor is operable, in dependence on said signals indicative of the value of vehicle speed, distance to the second vehicle ahead of the first vehicle, (see at least [column 3, line 52-59] The ROM stores various control programs and fixed data such as a target inter-vehicle table that will be described below. The CPU processes detection signals from sensors and switches according to the control programs stored in the ROM, and performs vehicle running control, such as engine control and brake control, on the basis of the above-described target inter-vehicle table, various data stored in the RAM, and various learning data stored in the nonvolatile memory.)
Thus, Kim discloses a vehicle coasting system for controlling a first vehicle based on estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Maruyama teaches a system to estimate the speed of a second car ahead based on a predicted path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim to incorporate the teachings of Maruyama to estimate the speed of a second vehicle ahead based on a predicted path of the second vehicle. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.
Kim in view of Maruyama fails to explicitly disclose a system comprising map data to determine the location of the first vehicle in determining a coasting profile.
However, Takeda teaches the above system to include signals relating to the current location of the first vehicle and map data (see at least [0065] The vehicle position recognition section 102 recognizes the lane in which the vehicle M is traveling (lane of travel) and the relative position of the vehicle M with respect to the lane of travel based on map information 152 stored in the storage section 150, and information input from the finders 20, the radars 30, the camera 40, the navigation device 50, or the vehicle sensors 60…. The road information includes information indicating road types , such as highways , toll roads , national routes , and local routes , and information such as the number of lanes , the width of each lane , the gradient of the road , the position of the road ( three - dimensional coordinates indicating latitude , longitude , and altitude ) , lane curvature , lane merges and junction points , road signs provided along the road , and the like.)
Thus, Kim in view of Maruyama disclose a method for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Takeda teaches a system comprising map data to determine the location of the first vehicle in determining a coasting profile.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama to incorporate the teachings of Takeda to determine the location of the first vehicle in determining a coasting profile. Doing so allows for better recognition of road profile and more efficient path prediction.

Regarding claim 14 as best understood, Kim in view of Maruyama and Kurz disclose the invention as stated above with respect to claim 9, a system for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode Kim in view of Maruyama and Kurz fails to explicitly disclose a system for maintaining an inter-vehicle distance and speed of the first and second vehicles.
However, Takeda teaches the vehicle coasting system of claim 9, wherein the at least one predetermined coasting requirement comprises one or more of:
maintaining a minimum distance between the first and second vehicles; (see at least [¶ 0086] FIG. 7 is a diagram illustrating another example of a situation in which a virtual vehicle is set. In the example of FIG. 7, the distance dA is shorter than the distance dB, and so the vehicle in front mA is selected as the benchmark vehicle.)
a speed of the first vehicle being within a predetermined tolerance of a speed of the second vehicle; (see at least [¶ 0008] a speed generation section that generates a target speed of the vehicle based on a state of a benchmark vehicle from out of the nearby vehicles whose presence and state have been detected by the detection section, the benchmark vehicle being closest to the vehicle in a direction of progress from out of a first vehicle traveling ahead of the vehicle in a current lane in which the vehicle is traveling or a second vehicle traveling ahead of the vehicle in an adjacent lane adjacent to the current lane; and a travel control section that automatically controls at least acceleration and deceleration of the vehicle based on the target speed generated by the speed generation section.)
the speed of the first vehicle being within a predetermined tolerance of the speed of the second vehicle while maintaining a minimum and/or maximum distance between the first and second vehicles (see at least [¶ 0008] a speed generation section that generates a target speed of the vehicle based on a state of a benchmark vehicle from out of the nearby vehicles whose presence and state have been detected by the detection section, the benchmark vehicle being closest to the vehicle in a direction of progress from out of a first vehicle traveling ahead of the vehicle in a current lane in which the vehicle is traveling or a second vehicle traveling ahead of the vehicle in an adjacent lane adjacent to the current lane; and a travel control section that automatically controls at least acceleration and deceleration of the vehicle based on the target speed generated by the speed generation section. AND [¶ 0086] FIG. 7 is a diagram illustrating another example of a situation in which a virtual vehicle is set. In the example of FIG. 7, the distance dA is shorter than the distance dB, and so the vehicle in front mA is selected as the benchmark vehicle.)
Thus, Kim in view of Maruyama and Kurz disclose a vehicle coasting system for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Takeda teaches a system for maintaining an inter-vehicle distance and speed of the first and second vehicles.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama and Kurz to incorporate the teachings of Takeda to maintain an inter-vehicle distance between the first and second vehicle ahead, as well as speed of the first and second vehicles. Doing so allows for easier and safer operation of the vehicle in coasting mode as to lower the risk of colliding with the secondary vehicle ahead.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Maruyama, Kurz, and Maier as applied to claims 1 and 9 above, and further in view of Vogel et al. U.S. Patent No. 8,433,494 (“Vogel”).
Regarding claim 4 as best understood, Kim in view of Maruyama and Kurz disclose the invention as stated above with respect to claim 1, a method for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting 
However, Vogel teaches the method of claim 1, wherein the first vehicle includes a regenerative prime mover, and the coasting mode includes regenerative braking (see at least [column 3, line 61-65] FIG. 4 is a flow chart diagram of a method for using a cruise control system on an electric vehicle having regenerative braking to control the speed of the vehicle as it travels downhill.)
Thus, Kim in view of Maruyama and Kurz disclose a method for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Vogel teaches a method where the first vehicle system includes regenerative braking.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama and Kurz to incorporate the teachings of Vogel to include regenerative braking in the first vehicle. Doing so allows for a more fuel efficient vehicle.

Regarding claim 16 as best understood, Kim in view of Maruyama and Kurz disclose the invention as stated above with respect to claim 9, a system for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Kim in view of Maruyama and Kurz fails to explicitly disclose a system where the first vehicle system includes regenerative braking.
FIG. 4 is a flow chart diagram of a method for using a cruise control system on an electric vehicle having regenerative braking to control the speed of the vehicle as it travels downhill.)
Thus, Kim in view of Maruyama and Kurz disclose a vehicle coasting system for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Vogel teaches a system where the first vehicle system includes regenerative braking.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama and Kurz to incorporate the teachings of Vogel to include regenerative braking in the first vehicle. Doing so allows for a more fuel efficient vehicle.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Maruyama, Kurz, and Maier as applied to claims 9 above, and further in view of Miller et al. U.S. Patent No. 9,327,730 (“Miller”).
Regarding claim 13 as best understood, Kim in view of Maruyama and Kurz disclose the invention as stated above with respect to claim 9, a system for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting 
However, Miller teaches the vehicle coasting system of claim 9, including means, responsive to the coasting signal, for providing feedback to a vehicle user to place the first vehicle into the coasting mode, such that the first vehicle if placed in the coasting mode by the user will coast in accordance with the determined at least one coasting profile (see at least [claim 8] providing a signal to an operator of the vehicle to begin coasting, wherein the signal is provided to an operator when the vehicle is at or prior to the optimal distance to begin coasting…)
Thus, Kim in view of Maruyama and Kurz disclose a vehicle coasting system for controlling a first vehicle following a path by estimating the speed of a second vehicle ahead, estimating a coasting profile for the first vehicle, determining a coasting profile, and controlling the first vehicle in coasting mode. Miller teaches a system where the first vehicle operator receives feedback to enter the vehicle into coasting mode.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Kim in view of Maruyama and Kurz to incorporate the teachings of Miller to alert the driver of the first vehicle to enter the vehicle into coasting mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668